Citation Nr: 0020115	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-22 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating greater than 20 percent for a right 
knee disability, identified as post operative residuals of a 
torn right meniscus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1956.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1996, in which the 
Regional Office (RO) denied the veteran's claim of 
entitlement to an increased rating for his service-connected 
right knee disability.  The veteran subsequently perfected an 
appeal of that decision.

In a September 1998 Board decision, this case was remanded to 
the RO for clarification of his accredited representative.  
The veteran has appointed The American Legion as his 
accredited representative.  Accordingly, this case is 
properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's right knee disability is manifested by 
give-way secondary to pain without subluxation and 
incoordination, no excess fatigability, and no weakness, but 
a range of motion from zero to 130 degrees, and a decrease in 
range of motion of 30 to 40 percent with exacerbation or 
flare-ups, or over an eight hour workday when the right knee 
is used.  Additionally, use of the right knee in an eight 
hour workday is determined to cause increased pain and 
incoordination secondary to the pain.

3.  X-ray evidence of the right knee shows moderate to severe 
medial degenerative joint disease, mild lateral degenerative 
joint disease, obliteration of the medial side joint space 
with osteophytes and spurring, preserved lateral side joint 
space with sclerosis but no osteophytes, and mild to moderate 
degenerative changes of the patellar and patellofemoral joint 
with osteophytes noted.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for a 
right knee disability, identified as post operative residuals 
of a torn right meniscus, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).

2.  The criteria for a 10 percent evaluation for arthritis of 
the right knee due to painful motion are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's contentions regarding the increase in 
severity of his right knee disability constitute a plausible 
or well-grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board further finds that the Department of 
Veterans Affairs (VA) has met its statutory obligation to 
assist him in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In November 1961 the RO awarded the veteran service 
connection for post operative residuals of a torn right 
meniscus, assigning a 10 percent rating based on pain, 
stiffness, clicking and popping in the right knee after 
removal of cartilage.  This evaluation was confirmed in 
October 1966, based on the findings of an October 1966 VA 
examination noting pain in the knee upon turning.  In June 
1994, the RO again denied the veteran an increase based on VA 
and private treatment records noting an acute twisting injury 
to the knee in August 1991, with no additional treatment 
noted.  The RO again denied the veteran's request for a 
greater evaluation of his right knee disability in a March 
1996 decision, noting his symptoms to be tenderness over the 
anterior and medial aspects, degenerative joint disease, and 
slight loss of range of motion, but with no instability, 
swelling or effusion.  In March 1998, the RO awarded the 
veteran an increase in the evaluation of his right knee 
disability to 20 percent, effective November 28, 1995, the 
date of his claim.  This increase was based on VA findings 
that his knee had increased loss of motion and incoordination 
upon use, and that the right knee gave way secondary to pain.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The degree of impairment resulting from a 
disability is a factual determination and the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  With regard to the veteran's request for an 
increased schedular evaluation, the Board will only consider 
the factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Penorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  

Evaluation of a service- connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder. 38 C.F.R. §§ 4.1, 4.2 (1999).  It is also necessary 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1999).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

The Board also notes that governing VA regulations, set forth 
at 38 C.F.R. § 4.40, 4.45, 4.59 (1999) provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (1999).  

Pursuant to VA's Schedule for Rating Disabilities, 
(Schedule), the severity of the veteran's right knee 
disability is appropriately ascertained by application of the 
criteria set forth in Diagnostic Codes 5257, 5259, 5260, and 
5261, to the veteran's symptoms to determine his proper 
evaluation.  The Board notes that Diagnostic Codes 5256 
(ankylosis of the knee), 5258 (dislocated semilunar 
cartilage) 5262 (impairment of the tibia and fibula) and 5263 
(genu recurvatum) are not applicable to the veteran's right 
knee disability because there is no medical evidence of 
record that the veteran's right knee is ankylosed, that his 
cartilage is dislocated, that he has malunion or nonunion of 
the tibia and fibula, or that he has genu recurvatum of the 
right knee.  

Turning to the applicable provisions, Diagnostic Code 5257 
governs recurrent subluxation or lateral instability of the 
knee, providing a 10 percent evaluation for a mild 
impairment, a 20 percent evaluation for a moderate 
impairment, and a 30 percent evaluation for a severe 
impairment; Diagnostic Code 5259 allows for a 10 percent 
evaluation for removal of the semilunar cartilage of the knee 
when the knee is symptomatic.  Diagnostic Codes 5260 and 5261 
govern limitation of motion of the knee.  Pursuant to 5260, 
limitation of flexion to 60 degrees is noncompensable; 
limitation of flexion to 45 degrees is 10 percent disabling; 
limitation of flexion to 30 degrees is 20 percent disabling; 
and limitation of flexion to 15 degrees is 30 percent 
disabling.  Under Diagnostic Code 5261, limitation of 
extension to 5 degrees is noncompensable; limitation of 
extension to 10 degrees is 10 percent disabling; limitation 
of extension to 15 degrees is 20 percent disabling; 
limitation of extension to 20 degrees is 30 percent 
disabling; limitation of extension to 30 degrees is 40 
percent disabling; and limitation of extension to 45 degrees 
is 50 percent disabling.  

Medical evidence of record consists of two VA examination 
reports from January 1996 and March 1998, respectively, and a 
private medical evaluation dated in February 1996.  All of 
the medical evidence confirms that the veteran has 
degenerative joint disease of the right knee, with 
assessments of its severity ranging from moderate to 
advanced.  Range of motion in the right knee was reported as 
zero to 120 degrees in January 1996, zero to 138 degrees in 
February 1996, and zero to 130 degrees in March 1998, with 
complaints of pain on flexion.  The veteran's knee was stable 
to anterior, posterior, lateral and rotary stresses at his 
private examination, and he had no fluid on the knee.  

The March 1998 VA examination report notes that the veteran 
complains of daily pain with intermittent swelling, decreased 
range of motion, and pain on standing and sitting, sufficient 
to prevent him from being able to drive a truck, as required 
for his job.  Physical examination showed moderate crepitus, 
but no instability of the anterior cruciate, medial 
collateral, lateral collateral and posterior cruciate 
ligaments.  The leg was completely neurovascularly intact 
with motor strength of 5/5.  However, the veteran walked with 
an antalgic gait, had mild atrophy of the right knee compared 
to the left, and had mild effusion of the right knee.  In 
conclusion, the examiner noted that the veteran did not have 
excess fatigability, weakness, subluxation, or 
incoordination, but that his right knee did give way 
secondary to pain.  The examiner also opined that his range 
of motion would decrease an additional 30 to 40 percent upon 
exacerbation or with use of the knee over an eight hour 
workday.  A 30 to 40 percent decrease from his reported range 
of motion of zero to 130 degrees would result in a range of 
motion from zero to 78 or zero to 91 degrees, respectively.

Given this evidence, the Board finds that the veteran's right 
knee is most favorably evaluated under Diagnostic Code 5257, 
with a 20 percent evaluation for a moderate impairment based 
on his give-way of the knee secondary to pain.  The other 
Diagnostic Codes under consideration are not appropriate 
since the maximum evaluation available under Diagnostic Code 
5259 is only 10 percent, and, even with the additional 
limitation of motion present upon use and exacerbation, his 
reported ranges of motion are not compensable under either 
Diagnostic Code 5260 or 5261, which require either flexion 
limited to 45 degrees or extension limited to 10 degrees for 
a compensable evaluation.  Accordingly, the Board finds that 
a 20 percent evaluation for instability of the right knee is 
appropriate, and no increase under this criteria is required.

However, despite the fact that the veteran's limitation of 
motion is not compensable, the Board notes that claimant's 
are entitled to a separate rating for functional loss or 
limitation of motion due to pain when there is clinical 
evidence of arthritis and if the evaluation of his or her 
service-connected disability is pursuant to Diagnostic Code 
5257, or another diagnostic code which does not involve 
consideration of limitation of motion.  See VA O.G.C. Prec. 
9-98 (August 14, 1998); VA O.G.C. Prec. 23-97 (July 1, 1997).  
Pursuant to these memorandums, consideration of a compensable 
evaluation for painful motion due to the veteran's arthritis 
and painful motion of the right knee is warranted.  

Under Diagnostic Codes 5003 and 5010, where there is x-ray 
evidence of degenerative arthritis of a major joint and 
compensation is not available under the applicable limitation 
of motion codes, in this case Diagnostic Codes 5260 and 5261,  
a 10 percent rating can be assigned for limitation of motion 
that is objectively confirmed by findings such as swelling, 
muscle spasm or painful motion.  As noted previously, 
functional impairment due to painful motion is one of the 
criteria for compensation for musculoskeletal disabilities.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

Reviewing the medical evidence, the Board finds that there is 
ample documentation of objective pain on motion at his 
February 1996 private examination and his March 1998 VA 
examination.  The veteran was noted to have pain on flexion, 
and to have pain on use which increasingly limits the range 
of motion of the right knee.  Therefore, a 10 percent 
evaluation pursuant to Diagnostic Code 5010, and 38 C.F.R. 
§ 4.59, is appropriate.  

Accordingly, the Board finds that the veteran's right knee 
disability warrants a 20 percent evaluation for a moderate 
impairment of instability of the right knee under Diagnostic 
Code 5257, and an additional 10 percent for limitation of 
motion with arthritis pursuant to Diagnostic Code 5010, 
resulting in an increased evaluation for his service-
connected right knee disability.  

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).



ORDER

A rating greater than 20 percent for a right knee disability, 
identified as post operative residuals of a torn right 
meniscus, is denied.

A 10 percent rating for painful motion due to arthritis of 
the right knee is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits. 


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

